Title: To Benjamin Franklin from Castries, 16 February 1781
From: Castries, Charles-Eugène-Gabriel de La Croix, marquis de
To: Franklin, Benjamin


A Versailles le 16 fevrier 1781.
Mr. De Sartine, Monsieur, par sa dépêche du 14 octobre 1779 à eu l’honneur de vous faire part de la reclamation de plusieurs marins qui n’ont point êté payés de leurs gages, et des parts qui leur reviennent dans les prises faites par le Corsaire le Revange sorti de Dunkerque sous le Commandement du Capitaine Cuningham. Vous avez pensé qu’on ne pouvoit prononcer sur la reclamation de ces marins que vous croyez avoir êté embarqués clandestinement, qu’au retour de Mrs. Dean et Lée interessés dans ce navire. Mr. De Sartine par une autre dépêche du 29 fevrier 1780. vous à observé que plusieurs de ces marins ayants êté compris dans le Rolle d’Equipage ils paroissoient fondés dans leurs reclamations, et que l’objection que vous lui avez faite ne pouvoit leur être appliquée. J’ai l’honneur de vous envoyer un nouveau memoire relatif à cette affaire, et je vous prie de vouloir bien me mettre à portée de faire une réponse satisfaisante.
J’ai l’honneur d’être avec la consideration la plus distinguée, Monsieur, votre trés humble et trés obeissant serviteur.
Castries
PrisesMr. franklin
